       Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

TEKLEMARIAM KINFE                        )
                                         )
       Plaintiff,                        )         CIVIL ACTION FILE NO.
                                         )         1:18-CV-4351
v.                                       )
                                         )
CANON BUSINESS                           )
PROCESS SERVICES, INC.                   )
                                         )
       Defendant.                        )

     DEFENDANT’S MOTION FOR MORE DEFINITE STATEMENT AND
             INCORPORATED MEMORANDUM OF LAW

       Defendant Canon Business Process Services, Inc. (“Canon” or “Defendant”),

by and through undersigned counsel, respectfully submits this Motion For More

Definite Statement pursuant to Federal Rule of Civil Procedure 12(e). Canon’s

memorandum of law in support of this Motion is incorporated herein.

               ARGUMENT AND CITATION OF AUTHORITY

       I.    LEGAL STANDARD

       “A party may move for a more definite statement of a pleading to which a

responsive pleading is allowed but which is so vague or ambiguous that the party

cannot reasonably prepare a response.”       Fed. R. Civ. P. 12(e).     While the

requirements of pleading under the Federal Rules are “liberal,” and a litigant need
      Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 2 of 8




not “allege a specific fact to cover every element or allege with precision each

element of a claim,” see Roe v. Aware Woman Ctr. For Choice, Inc., 253 F.3d 678,

683 (11th Cir. 2001), a pleader must at least provide his opponent with “fair notice

of what [his] claim is and the grounds upon which it rests.” Parker v. Brush

Wellman, Inc., 377 F. Supp. 2d 1290, 1294 (N.D. Ga. 2005). Federal Rule of Civil

Procedure 10(b) requires that a plaintiff state in a separate count each claim founded

on a separate transaction or occurrence. Fed. R. Civ. P. 10(b). Complaints that do

not comply with these rules “present an unfair burden on a defendant” and “require

a more definite statement of the complaint.” Clark v. Governor’s Office of Children

and Families Office of Planning and Budget of the State of Georgia, No. 1:13-cv-

1233-TWT, 2013 WL 4718371, at *3 (N.D. Ga. Sept. 3, 2013). See also Wood v.

Fla. Atl. Univ. Bd. of Trustees, No. 08-80656 CIV-MIDDLEBROOKS/JOHNSON,

2008 WL 11333320, at *1 (S.D. Fla. Oct. 24, 2008) (“Although the Federal Rules

of Civil Procedure are to be construed liberally, pro se complaints also must comply

with the procedural rules that govern pleadings.”).

      II.    PLAINTIFF HAS FAILED TO ADEQUATELY IDENTIFY THE
             CLAIMS UPON WHICH HE BASES HIS COMPLAINT.

      In this case, the Court should order that Plaintiff provide a more definite

statement of his claims because Plaintiff has failed to adequately identify the claims

upon which he bases his Complaint [D.E. 4] such that Canon can form an adequate

                                          2
      Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 3 of 8




response. Although Plaintiff vaguely refers to the various counts of his complaint

as related to discrimination, retaliation, and/or harassment, Plaintiff fails to

specifically articulate the statutory violation that forms the basis of each count and

the specific claim he is asserting against Canon under each count.

      As an initial matter, in the “Statement of Claim” section of his Complaint,

Plaintiff states that he was “terminated from [his] employment based, in whole or in

part, upon [his] national origin and race in violation of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. Sec 2000e et seq and Sec 1981.” [D.E. 4, p.10]

Plaintiff again references a 42 U.S.C. § 1981 (“Section 1981”) claim in the

“Jurisdiction and Venue” section of his complaint. See id. However, none of the

four vaguely articulated “Causes of Action” in Plaintiff’s Complaint reference a

claim for discrimination in violation of Section 1981. Thus, it is unclear to Canon

as to whether Plaintiff is asserting a Section 1981 claim against it (or not), and

Plaintiff should be required to provide a more definite statement of his claims. See,

e.g., Clark, 2013 WL 4718371, at *5 (ordering more definite statement when

plaintiff’s amended complaint referred to Title VII and alleged facts applicable to a

potential Title VII claim, but plaintiff’s amended complaint did not include counts

asserting discrimination, harassment, or retaliation in violation of Title VII).




                                           3
      Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 4 of 8




      The “Cause of Action” sections of Plaintiff’s Complaint evince further

ambiguity surrounding the identity of the claims Plaintiff is pursuing against Canon.

Rather than specifically identifying the statutory claim associated with each count

of his Complaint, Plaintiff appears to commingle allegations of general misconduct

into various “Causes of Action.” Plaintiff identifies those “Causes of Action” as

follows:

      • “First Cause of Action- Defendant [Canon’s] Violation of Title VII’s
        Prohibition Against National Origin and Race-based Employment
        Discrimination in the workplace.” [D.E. 4, p. 14]

      • “Second Cause of Action – Defendant [Canon’s] Violation of Title VII’s
        Equal Employment Opportunity, Non-discrimination and Harassment
        Laws in the Workplace.” [D.E. 4, p. 18]

      • “Third Cause of Action – Defendant [Canon’s] Disparate Treatment – Oral
        defamatory statements against my reputation in the workplace.” [D.E. 4,
        p. 19]

      • “Fourth Cause of Action – Defendant [Canon’s] Violation of Title VII’s
        Prohibition Against Retaliation in the Workplace.” [D.E. 4, p. 21]

      Although through a strained reading of Plaintiff’s Complaint, the Court may

surmise that the “First Cause of Action” and “Fourth Cause of Action” attempt to

allege a claim for race and national origin discrimination under Title VII and

retaliation under Title VII, respectively, it is unclear as to the basis for Plaintiff’s

“Second Cause of Action” and “Third Cause of Action.”



                                           4
      Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 5 of 8




      Plaintiff’s “Second Cause of Action” and “Third Cause of Action” appear to

compound claims for race or national origin discrimination, harassment, and

defamation, and it is unclear which allegations of these undefined “Causes of

Action” are directed to violations of statute or common law. Under analogous

circumstances, courts have ordered a more definite statement when the defendant

submitted that it was “unable to determine which allegations of the Complaint [were]

directed to which violations of statute or common law, and it [was] unable to

determine what facts constitute[d] a violation of which law.” See, e.g., Wood, 2008

WL 11333320, at * 1. See also Byrne v. Ala. Alcoholic Beverage Control Bd., No.

2:06-cv-1084-WKW, 2008 WL 694718, at * 1 (M.D. Ala. Mar. 12, 2008) (granting

motion for more definite statement when plaintiff appeared to have alleged several

violations of federal statute in one count of complaint) (“The Eleventh Circuit has

recently cautioned district courts and parties that a complaint with ‘untold causes of

action . . . all bunched together in one count [is] contrary to the requirements of

Federal Rule [] of Civil Procedure 10(b).’”); Satterfield v. Bd. of Trs. of Univ. of

Ala., No. 2:15-cv-1549-KOB, 2016 WL 6916828, at *3-4 (N.D. Ala. Feb. 26, 2016)

(granting motion for more definite statement when plaintiff’s complaint contained a

“causes of action heading,” but did not contain subheadings or a listing of individual




                                          5
        Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 6 of 8




counts identifying which specific causes of action plaintiff asserted pursuant to Title

VII).

        “Where, as here, a plaintiff asserts multiple claims for relief, a more definite

statement, if properly drawn, will present each claim for relief in a separate count,

as required by Rule 10(b), and with such clarity and precision that [Canon] will be

able to discern what the plaintiff is claiming and frame a responsive pleading.”

Wood, 2008 WL 11333320, at *2. Indeed, “a more definite statement relieves a trial

judge of ‘the cumbersome task of sifting through myriad claims, many of which

[may be] foreclosed by [various] defenses.” Id. Accordingly, Plaintiff should be

required to make a more definite statement of his claims.

                                   CONCLUSION

        For the foregoing reasons, Canon respectfully requests that the Court grant its

Motion For More Definite Statement.

        Respectfully submitted this 18th day of October, 2018.


                                                /s/ Mellori E. Lumpkin-Dawson
                                                Ernest L. Greer
                                                Georgia Bar No. 309180
                                                greere@gtlaw.com
                                                Mellori E. Lumpkin-Dawson
                                                Georgia Bar No. 358937
                                                lumpkindawsonm@gtlaw.com




                                            6
      Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 7 of 8




                                           GREENBERG TRAURIG, LLP
                                           Terminus 200
                                           3333 Piedmont Road, NE, Suite 2500
                                           Atlanta, Georgia 30305
                                           Telephone: (678) 553-2100
                                           Facsimile: (678) 553-2212

                                           Attorneys for Canon Business Process
                                           Services, Inc.




            CERTIFICATE OF COMPLIANCE WITH L.R. 5.1C

      I HEREBY CERTIFY that the foregoing document was prepared in Times

New Roman, 14-point font, as approved by the Court in L.R. 5.1C.



                                    /s/ Mellori E. Lumpkin-Dawson
                                    Counsel for Canon Business Process
                                    Services, Inc.




                                       7
        Case 1:18-cv-04351-TWT-AJB Document 6 Filed 10/18/18 Page 8 of 8




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

TEKLEMARIAM KINFE                            )
                                             )
        Plaintiff,                           )         CIVIL ACTION FILE NO.
                                             )         1:18-CV-4351
v.                                           )
                                             )
CANON BUSINESS                               )
PROCESS SERVICES, INC.                       )
                                             )
        Defendant.                           )

                           CERTIFICATE OF SERVICE
        This is to certify that I have filed a true and correct copy of the foregoing with

the Clerk of the Court using the CM/ECF system, and served a copy via Notice of

Electronic Filing generated by CM/ECF to the Plaintiff:


                                      Teklemariam Kinfe
                                        PO Box 93893
                                      Atlanta, GA 30377


        This 18th day of October 2018.



                                                 /s/ Mellori E. Lumpkin-Dawson
                                                 Counsel for Defendant
ATL 23064632v1
